Name: Commission Regulation (EEC) No 1141/93 of 10 May 1993 fixing the agricultural conversion rates
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 115/20 Official Journal of the European Communities 11 . 5. 93 COMMISSION REGULATION (EEC) No 1141/93 of 10 May 1993 fixing the agricultural conversion rates advance shall be adjusted if the gap between that rate and the agricultural conversion rate in force at the time of the operative event applicable for the currency concerned exceeds four points ; whereas, in that event, the agricul ­ tural conversion rate fixed in advance is brought more closely into line with the rate in force, up to the level of a gap of four points with that rate ; whereas the rate which replaces the agricultural conversion rate fixed in advance should be specified, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy ('), and in particular Article 3 ( 1 ) thereof, Whereas the agricultural conversion rates were fixed by Commission Regulation (EEC) No 1077/93 (2); Whereas Article 4 (3) of Regulation (EEC) No 3813/92 stipulates that if, over a reference period, the absolute value of the difference in the gaps between the currencies of any two Member States exceeds four points, any mone ­ tary gaps for the Member States concerned that exceed two points shall immediately be reduced to two points ; whereas, in Article 1 (f) of Regulation (EEC) No 3813/92, the term 'monetary gap' is defined as the percentage of the agricultural conversion rate representing the diffe ­ rence between that rate and the representative market rate ; Whereas the representative market rates are determined on the basis of reference periods determined in accord ­ ance with Commission Regulation (EEC) No 1068/93 of 30 April 1993 on detailed rules for determining and applying the agricultural conversion rates (3) ; Whereas, as a consequence of the exchange rates recorded during the reference period 1 to 10 May 1993, it is neces ­ sary to fix a new agricultural conversion rate for the Italian lira ; Whereas Article 15 (2) of Regulation (EEC) No 1068/93 provides that an agricultural conversion rate fixed in HAS ADOPTED THIS REGULATION : Article 1 The agricultural conversion rates are fixed in Annex I hereto. Article 2 In the case referred to in Article 15 (2) of Regulation (EEC) No 1068/93, the agricultural conversion rate fixed in advance shall be replaced by the ecu rate for the currency concerned, shown in Annex II :  Table A, where the latter rate is higher than the rate fixed in advance, or  Table B, where the latter rate is lower than the rate fixed in advance. Article 3 Regulation (EEC) No 1077/93 is hereby repealed. Article 4 This Regulation shall enter into force on 11 May 1993. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 May 1993 . For the Commission RenÃ © STEICHEN Member of the Commission (') OJ No L 387, 31 . 12. 1992, p. 1 . (2) OJ No L 108, 1 . 5. 1993, p. 127. (3 OJ No L 108, 1 . 5. 1993, p. 106. 11 . 5 . 93 Official Journal of the European Communities No L 115/21 ANNEX I Agricultural conversion rates ECU 1 48,5563 8,97989 2,35418 314,412 169,628 7,89563 0,957268 2 226,76 2,65256 214,525 0,964017 Belgian and Luxembourg francs Danish kroner German marks Greek drachmas Spanish pesetas French francs Irish punt Italian lire Dutch guilders Portuguese escudos Pound sterling ANNEX II Agricultural conversion rates fixed in advance and adjusted Table A Table B ECU 1 = 46,6888 Belgian and ECU 1 = 50,5795 Belgian and Luxembourg francs Luxembourg francs 8,63451 Danish kroner 9,35405 Danish kroner 2,26363 German marks 2,45227 German 'marks 302,319 Greek drachmas 327,513 Greek drachmas 163,104 Spanish pesetas 176,696 Spanish pesetas 7,59195 French francs 8,22461 French francs 0,920450 Irish punt 0,997154 Irish punt 2141,12 Italian lire 2 319,54 Italian lire 2,55054 Dutch guilders 2,76308 Dutch guilders 206,274 Portuguese escudos 223,464 Portuguese escudos 0,926939 Pound sterling 1,00418 Pound sterling